Teuxy, J.,
delivered the opinion of the court.
The town of Amory being included entirely within the territory over which the absolute stock law was intended to operate, the freeholders amd duly qualified'leaseholders resident therein were entitled to be consulted in reference to the establishment of the law. Unless the question has been submitted to a vote, the statute requires the presentation of an affirmative petition of two-thirds of all resident freeholders and leaseholders for a term of three years or more as a condition precedent to the passage of any order by the board of supervisors declaring any stock law to'be in force. The fact that all municipal authorities are vested with' power to “prevent or regulate the -running at large of animals of all kinds” within the corporate limits of their respective municipalities does not deprive the freeholders and leaseholders residing in such municipalities of their right to petition either for or against the establishment by the board *481of supervisors of a stock law which embraces the municipality within the territory covered by such law. If a board of supervisors, in pursuance of the result of an election or upon proper petition, were to “declare the stock law in force in the whole •county” and to “allow crops of all kinds to be cultivated without fences,” clearly the several municipalities within the county would be bound thereby; otherwise it would be necessary to fence each city, town, and village to' itself. A consideration of Oode 1892, § § 2056, 2060, 2063, in connection one with the other, makes it manifest that it was not the legislative design to except the territory lying within a municipality from the operation of a lawfully established stock law by which it is completely surrounded and covered. The leaseholders and freeholders resident in the town of Amory, not having signed the petition, must, by operation of law, be counted against it; and, this being done, it is conceded that the petition lacked the requisite majority.

Reversed and remanded.